Matter of Ishmael J.L.T.M. (Terry K.) (2021 NY Slip Op 03323)





Matter of Ishmael J.L.T.M. (Terry K.)


2021 NY Slip Op 03323


Decided on May 26, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2020-00533
2020-00536
 (Docket Nos. B-25071-16, B-25072-16, B-25073-16)

[*1]In the Matter of Ishmael J. L. T. M. (Anonymous). Children's Village, respondent; Terry K. (Anonymous), appellant. (Proceeding No. 1) In the Matter of Amia E. A. M. (Anonymous). Children's Village, respondent; Terry K. (Anonymous), appellant. (Proceeding No. 2) In the Matter of Abigail B. K. (Anonymous). Children's Village, respondent; Terry K. (Anonymous), appellant. (Proceeding No. 3)


Lewis S. Calderon, Jamaica, NY, for appellant.
Rosin Steinhagen Mendel, PLLC, New York, NY (Melissa Wagshul of counsel), for respondent.
Janet E. Sabel, New York, NY (Dawne A. Mitchell and Raymond E. Rogers of 	counsel), attorney for the child Ishmael J. L. T. M.
Heath J. Goldstein, Jamaica, NY, attorney for the child Amia E. A. M.
Heidi Luna, Jamaica, NY, attorney for the child Abigail B. K.

DECISION & ORDER
In related proceedings pursuant to Social Services Law § 384-b, the mother appeals from (1) an order of fact-finding of the Family Court, Queens County (Diane Costanzo, J.), dated May 17, 2019, and (2) an order of disposition of the same court (Monica D. Shulman, J.) dated October 28, 2019. The order of fact-finding, after a fact-finding hearing, found that the mother abandoned the subject children. The order of disposition, insofar as appealed from, was entered upon so much of the order of fact-finding as found that the mother abandoned the child Ishmael J. L. T. M.
ORDERED that the appeal from so much of the order of fact-finding as found that the mother abandoned the child Ishmael J. L. T. M. is dismissed, without costs or disbursements, as that portion of the order of fact-finding was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
ORDERED that the order of fact-finding is affirmed insofar as reviewed, without costs or disbursements; and it is further,
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
In December 2016, the petitioner commenced these proceedings pursuant to Social Services Law § 384-b, inter alia, to terminate the mother's parental rights to the subject children on the ground of abandonment. After a fact-finding hearing, the Family Court found that the mother abandoned the children. The mother appeals.
In order to demonstrate that the mother abandoned the children, the petitioner was required to demonstrate by clear and convincing evidence that during the six months prior to the petitions being filed, the mother evinced an intent to forego her parental rights, as manifested by her failure to communicate with the children or the petitioner although able to do so and not prevented or discouraged from doing so by the petitioner (see Matter of Darrell H. [Darrell D.H.], 189 AD3d 1235; Matter of Dion J.L. [Danac L.], 183 AD3d 736; see also Social Services Law § 384-b[3][g][i]; [4][b]; [5][a]). Here, contrary to the mother's contention, the petitioner established by clear and convincing evidence that she abandoned the children during the six-month period immediately preceding the filing of the petitions.
The mother's remaining contention is without merit.
LASALLE, P.J., HINDS-RADIX, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court